Jackson, Justice.
In this case the answer of the justice of the peace appears to have been alone considered by the court below. If the plaintiff in certiorari was not satisfied with it, he had two remedies, to-wit: One to traverse it; the other to move for a fuller return. Neither being done, we cannot see bow the court could do otherwise than look to the answer or return of the justice alone. Any other course would enable the plaintiff in certiorari to put what he chose in it, and have it considered as true unless the defendant moved to have, the return fuller or traversed it. But be is not the movant, and may fold bis bands and let his adversary show the error he complained of by the answer of the magistrate.
2. Looking at the return of the justice, but one question is in the case, and that fraud or no fraud. On that- issue, while the evidence is conflicting, there is enough to show that the claimant knew of her step-son’s indebtedness, and bought to save the property and delay and binder his creditors.
The justice of the peace having so found, and tbe superior court having sustained the finding, tbe case is like the verdict of a jury and the refusal of the court below to inierfere therewith.
Therefore, it must be a strong case which would authorize us in our view of duty as a reviewing court to reverse the ruling.
Judgment affirmed.